Citation Nr: 0715234	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).  The Board remanded the case for 
additional development in April 2006.  The requested 
development has since been completed, and the case is now 
ready for appellate review. 

FINDINGS OF FACT

Hepatitis C was not present during service, and the currently 
diagnosed hepatitis C did not develop as a result of any 
incident during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2002, March 2004 and May 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  In addition, 
the letters adequately informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The veteran's initial duty to assist letter was provided 
before the adjudication of his claim.  The Board also notes 
that in January 2007 the RO provided notice with respect to 
the disability rating and effective-date elements of the 
claim, See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Regarding post-service initial diagnosis of disease, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it through the air injections that were used 
to administer vaccinations during service.

The veteran's service medical records do contain several 
references to vaccinations, but they do not contain any 
mention of treatment for hepatitis.  The report of a medical 
history given by the veteran in January 1969 for the purpose 
of his separation from service shows that he denied having a 
history of jaundice or liver trouble.  The report of a 
medical examination conducted at that time is negative for 
any complaint, finding or diagnosis of hepatitis.  

The earliest evidence of the presence of hepatitis C is from 
many years after separation from service.  A medical record 
from Samuel Sigal, M.D., dated in April 2001 reflects that 
the veteran was first diagnosed with hepatitis C in 1993 
after donating blood.  The physician noted that the veteran 
had mildly abnormal aminotransferase levels in 1983, 1984, 
and 1986 and 1987, with normal levels in 1988 and 1993.  The 
physician concluded that the abnormal liver tests in 1983 
indicated that the duration of the infection had been at 
least 18 years.  It was stated that the possibility that the 
veteran had incurred hepatitis C in service was discussed.  
The physician noted that the veteran had reported a history 
of receiving air gun vaccinations while in service, and the 
examiner stated that if the veteran acquired the infection 
while in service, then the duration would be approximately 35 
years.  

To the extent that the medical report from Dr. Sigal may be 
interpreted as indicating that he has a medical opinion that 
it is possible that hepatitis C was incurred in service, the 
Board notes that such an opinion is insufficient to support 
the claim.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).   

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has noted that the veteran expressed his own belief 
that the hepatitis C was related to vaccinations during 
service.  However, lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).    

The only credible medical opinions regarding the etiology of 
the hepatitis C weigh against the claim for service 
connection.  The report of a liver examination conducted by 
the VA in June 2004 shows that the examiner concluded that 
the etiology of the veteran's hepatitis C was unclear as no 
specific risk factors were identified by the veteran.  

Similarly, a VA liver examination report dated in October 
2006 shows that the veteran had no history of jaundice.  He 
had been told in 1993 that he had hepatitis when he donated 
blood.  The examiner noted that the veteran had no history of 
blood transfusions, intravenous drug use, blood exposure of 
skin or mucous membranes such as accidental needle punctures, 
sexual transmission, hemodialysis, tattoo or repeated body 
piecing, or intranasal cocaine use.  After reviewing the 
claims file and examining the veteran, the VA examiner 
offered the following opinion:

Restating the obvious, this veteran has no 
recognizable risk factors for hepatitis C onset 
during his active service period, nor any 
relationship to his in-service duties or 
experiences.  As for the air gun (Dr Sigal's 
letter) there is no body of evidence linking air-
gun (a needle-less system) with the spread of any 
blood borne disease (such as hepatitis C); It is a 
baseless assumption.

In summary, the Board concludes that there is no basis for 
linking the hepatitis C, which was not diagnosed until many 
years after separation from service, to his period of 
service.  To link the disorder to service would be purely 
speculative.  Therefore, the Board finds that hepatitis C was 
not present during service, and it has not been shown that it 
developed after service as a result of any incident in 
service.  Accordingly, the Board concludes that hepatitis C 
was not incurred in or aggravated by service.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


